Citation Nr: 1726706	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  14-41 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to a disability rating in excess of 30 percent for cervical dysplasia, status post total hysterectomy.

3.  Entitlement to a disability rating in excess of 20 percent for lumbar strain with degenerative disc disease (DDD).

4.  Entitlement to a disability rating in excess of 10 percent for hallux valgus of the right foot.

5.  Entitlement to a disability rating in excess of 10 percent for hallux valgus of the left foot with mild degenerative changes.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to October 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office.

While the Veteran initially requested a Board videoconference hearing on her December 2014 VA Form 9 Substantive Appeal, in October 2015 her representative withdrew the request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD with depressive disorder was manifested by symptoms causing occupational and social impairment with reduced reliability and productivity.

2.  The evidence reflects that the Veteran underwent a hysterectomy in October 2000 with removal of the uterus and without removal of the ovaries.

3.  Throughout the period on appeal, the Veteran's lumbar strain with DDD was manifested by pain with forward flexion to, at worst, 45 degrees and a combined range of motion of, at worst, 145 degrees; the evidence does not reflect that the Veteran experienced incapacitating episodes as defined by VA.

4.  Throughout the period on appeal, the Veteran's left and right hallux valgus were post-operative and manifested by pain and decreased sensation at the surgical sites.  

5.  Throughout the period on appeal, the Veteran was employed full-time as an accountant; such employment was not sheltered in nature and the Veteran's income was above the poverty threshold. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no higher, for PTSD with depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating in excess of 30 percent for cervical dysplasia, status post total hysterectomy, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.116, Diagnostic Code 7612-7618 (2016).
3.  The criteria for a disability rating in excess of 20 percent for lumbar strain with DDD have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

4.  The criteria for a disability rating in excess of 10 percent for right hallux valgus have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5280.

5.  The criteria for a disability rating in excess of 10 percent for left hallux valgus have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5277 and 5280.

6.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD with Depressive Disorder

The Veteran's service-connected PTSD with depressive disorder is currently rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders (Mental Disorders Formula).  The Board notes that depressive disorders may be rated under Diagnostic Codes 9433 through 9435, but that these codes are governed by the same formula.

Under the Mental Disorders Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia)    or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The Mental Disorders Formula does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Furthermore, the Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made.  Thus, any GAF scores assigned remain relevant for consideration in this appeal.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran first underwent VA examination in connection with her claim in November 2013.  The examiner noted that the Veteran experienced emotional reactivity to trauma reminders, significant avoidance of thoughts and feelings related to any of her past trauma, situational avoidance, mild emotional detachment, sleep disturbances, suspiciousness, irritability, and recurrent dreams.  The Veteran reported that she was saddened by the prolonged effects of her symptoms and exhibited a diminished mood, including crying spells, mildly reduced motivation, and hopelessness.  She indicated that she was married to her third husband and that the marriage was good; they spent a good deal of time together at home, but did not go out very often.  The Veteran described enjoying spending time with her children and partaking in solitary hobbies such as knitting and crochet.  She denied having any close friends and said she did not try to make friends.  The Veteran worked as an accountant from 7:30am to 4:00pm each day without incident and stated that she enjoyed the work but had some difficulty adjusting to a "bullpen" setting as opposed to a private office due to distractions.  The examiner assigned a GAF score of 68, and opined that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Veteran again underwent VA examination in September 2015.  The examiner noted that it was not possible to distinguish the symptoms of PTSD and depressive disorder.  The Veteran reported experiencing a depressed mood, anxiety, chronic sleep impairment, dysphoria, irritability, tearfulness, and decreased social engagement.  The examiner noted that the Veteran seemed combative but not irritable, but that she smiled when discussing her job.  The examiner reported that the Veteran had been gainfully employed since her discharge from service and had never been fired.  She had changed jobs with upward mobility.  The examiner opined that the Veteran should be able to communicate, remember instructions and carry out tasks, use judgment, show insight, think abstractly, concentrate, adapt to changes or stress, work in public, and work in a loosely-supervised situation.  The examiner further noted that the Veteran's irritability may have a mild effect on interactions with coworkers or customers, but that it had not been problematic to date.  The examiner ultimately opined that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  
VA treatment records and the Veteran's lay statements throughout the period on appeal reflect symptoms commensurate with those noted on VA examination.  The records demonstrate that the Veteran intermittently took medications to manage her symptoms and attended group and individual therapy.  On one occasion, in March 2014, a clinician noted passive suicidal ideation based on the Veteran saying "I think it's so hard sometimes," but noted no intent or plan.  The Veteran's representative argued that the Veteran experienced near-continuous panic, or would without medication.  

Upon review, the Board finds that a disability rating of 50 percent, but no higher, is warranted throughout the period on appeal.  In that regard, the evidence reflects that the Veteran experienced high anxiety and some level of panic, as well as disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Board cannot find, however, that a disability rating in excess of 50 percent is warranted.  The evidence demonstrates that, while the Veteran felt she had difficulty with her job, she remained employed full-time in a professional setting.  Furthermore, she described close relationships with her husband and children, and her thinking, speech, judgment, memory, and concentration were within normal limits.  The few GAF scores assigned reflected mild to moderate symptoms.  The objective medical evidence of record does not support the assertion that the Veteran experienced near-continuous panic.  The Board also notes that passive suicidal ideation was indicated on one occasion.  However, on every other occasion suicidal ideation was denied; as such, this symptom did not occur with sufficient frequency or duration to merit a finding that a higher disability rating is warranted when none of the other demonstrative criteria for a 70 or 100 percent disability rating have been met.  The overall disability picture more nearly approximates occupational and social impairment with reduced reliability and productivity (50 percent) than occupational and social impairment with deficiencies in most areas (70 percent).  Notably, both VA examiners indicated that the overall impairment from all the mental health symptoms was demonstrative of only occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (30 percent).  This evidence is highly probative and against a finding that a rating in excess of 50 percent was warranted at any point.  Accordingly, a 50 percent disability rating, but no higher, is granted.  

In reaching its conclusion, the Board notes the argument of the Veteran's representative that the Veterans should be rated on the severity of her symptoms without medication.  In Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the United States Court of Appeals for Veterans Claims (Court) held that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Having carefully reviewed the holding in Jones, the Board concludes that it is not applicable to 38 C.F.R. § 4.130, Diagnostic Code 9411, as this Diagnostic Code is clearly distinguishable from the code that was at issue in Jones.

In Jones, the code on appeal was Diagnostic Code 7319, for irritable colon syndrome, which makes no mention of medication at all in the rating criteria. This was important, the Court explained, because other codes did specifically include references to medication, suggesting that if Congress or VA wanted to allow for consideration of medication, they could.  One of the examples the Court provided of a diagnostic code that allowed consideration of medication was 38 C.F.R. § 4.71a, Diagnostic Code 5025, addressing fibromyalgia, which, similar to Diagnostic Code 9411, provides a 10 percent rating when continuous medication is required for control.  Of note, ratings in excess of 10 percent for fibromyalgia do not mention medication, similar once again to Diagnostic Code 9411.  Yet, the Court made no significance of this fact, such as by suggesting for example that the ameliorative effect medication could only be considered at the 10 percent level.  See Jones, at 61-63.  As such, because Diagnostic Code 9411 expressly discusses the possibility that medication improves psychiatric symptomatology, the Board finds this case is distinguishable from Jones, and it may consider the effect of medication when rating the Veteran's disability level.

The Board has considered the Veteran's assertions as to her symptomatology and the severity of her condition, but, to the extent the Veteran believes that she is entitled to a higher rating than assigned herein, concludes that the findings during medical evaluation are more probative than her assertions to that effect.  Furthermore, the assertions of the Veteran regarding the severity of her disability are consistent with the findings during VA treatment, with the rating currently assigned, and with the findings on VA examination.  As such, the Board has considered the assertions of the Veteran but has also relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms and do not show limitation of function approximating the 70 or 100 percent rating criteria.  

Cervical Dysplasia

The Veteran's cervical dysplasia, status post total hysterectomy, is currently rated as 30 percent disabling under 38 C.F.R. § 4.116, Diagnostic Code 7612-7618.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Diagnostic Code 7612 applies to disease or injury of the cervix, and provides for a rating under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (Female Reproductive Organs Formula).  The Female Reproductive Organs Formula provides for a maximum 30 percent rating for symptoms not controlled by continuous treatment.  The Veteran's rating, however, has been assigned under Diagnostic Code 7618, which provides for a 100 percent disability rating in the first three months follow the removal of the uterus, and for a 30 percent rating thereafter.  The Board notes that a higher rating of 50 percent may be established under 38 C.F.R. § 4.116, Diagnostic Code 7617, if the evidence demonstrates that both the uterus and ovaries were removed.  

The Veteran first underwent VA examination in connection with her claim in October 2013.  The examiner noted that the Veteran had experienced cervical dysplasia and underwent a hysterectomy and LEEP procedure.  The Veteran reported intermittent pain with hot flashes, night sweats, vaginal dryness, and dyspareunia which the examiner later indicated were likely associated with pre-menopause or menopause.  The Veteran did not undergo treatment or take medications for symptoms related to reproductive tract conditions, and demonstrated no conditions of the vulva, vagina, or cervix.  She had not undergone oophorectomy, and the examiner indicated that it was unknown whether there was atrophy of the ovaries.  There was no indication of incontinence, fistulae, or endometriosis, and no benign or malignant neoplasms, scars, or anemia.  Follow-up evaluations resulted in absences from work once per month.  

The Veteran next underwent VA examination in September 2015.  The examiner noted that the Veteran's ovaries had not been removed, and that her condition was resolved.  She reported no symptoms related to a gynecological condition, no treatment, no urinary incontinence or leakage, no fistulae, and no tumors.  The examiner stated that there was no ovarian atrophy.  Finally, the examiner opined that the Veteran's condition resulted in no functional limitations and did not affect her ability to work. 

Upon review, the Board finds that a disability rating in excess of 30 percent is not warranted.  The Veteran is in receipt of the highest schedular rating for removal of the uterus, with the exception of the three months immediately following such removal.  Furthermore, the evidence does not reflect that her ovaries were removed; as such, a higher rating cannot be granted under Diagnostic Code 7617.  Finally, the evidence also does not demonstrate that a higher or additional rating could be assigned under the Female Reproductive Organs Formula; as the Veteran's symptoms do not require continuous treatment, only a noncompensable rating could be assigned under that code.  Accordingly, the Board finds that an increased rating cannot be granted.  
Lumbar Strain with DDD

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  In that regard, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

During the period on appeal, the Veteran's lumbar strain with DDD has been rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  The Board notes that, prior to April 4, 2013, the Veteran's back disability was characterized as lumbosacral strain and was rated as 10 percent disabling.  However, in the year prior to April 4, 2013, when the Veteran filed her claim for an increased disability rating, there is no medical or lay evidence indicating a worsening of his back disability.  Therefore, a higher evaluation prior to the date of the claim is not warranted.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

The regulations specify that disabilities of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (Spinal Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  IVDS is rated under Diagnostic Code 5243 and is to be evaluated under the Spinal Formula unless it is more favorable to rate under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  Ratings under the Spinal Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The Spinal Formula provides for a 20 percent disability rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Spinal Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion, extension, and bilateral flexion of the cervical spine is zero to 45 degrees, and bilateral rotation is zero to 80 degrees.  Note (2) further provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 340 degrees for the cervical spine and 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Alternatively, the IVDS Formula provides for a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran first underwent VA examination in connection with this claim in October 2013.  Range of motion testing revealed forward flexion to 45 degrees with objective evidence of pain at 15 degrees, extension to 20 degrees with objective evidence of pain at 20 degrees, bilateral lateral flexion to 20 degrees with objective evidence of pain at 20 degrees, and bilateral lateral rotation to 20 degrees with objective evidence of pain at 20 degrees, for a combined range of motion of 145 degrees.  The examiner noted that the Veteran was in too much pain to complete repetitive-use testing, and that there was functional loss due to pain on movement.  The examiner further indicated that pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time, but that a specific degree of loss of range of motion could not be determined without resorting to mere speculation.  Mild paraspinal muscle spasm and tenderness were noted, with no guarding, normal muscle strength and reflexes, and no radiculopathy or neurological abnormalities.  The examiner reported that the Veteran did not have IVDS or require the use of assistive devices.  The examiner opined that the back disability had a functional impact in that the Veteran could not lift more than 10 pounds, could walk for one mile, and could walk, sit, or stand for four to six hours in an eight hour day.

The Veteran next underwent VA examination in September 2015.  Range of motion testing revealed forward flexion to 50 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees, for a combined range of motion of 200 degrees.  There was no additional loss of motion upon repetitive-use testing, and the examiner opined that range of motion did not contribute to functional loss.  There was no pain noted upon examination, and no objective evidence of localized tenderness or pain on palpation or with weight-bearing.  The examiner opined that the examination was neither consistent nor inconsistent with the Veteran's statements describing functional loss with flare-ups or repetitive-use over time, and that pain could significantly limit functional ability with repeated use over time.  The examiner stated that pain, weakness, and fatigability did not limit functional ability with flare-ups.  There was no guarding, muscle spasm, ankylosis, radiculopathy, or IVDS.  Strength, reflex, and sensory testing were normal.  The Veteran occasionally used a cane, and contributing factors of disability included less movement than normal and interference with sitting and standing.  The Veteran needed to change positions approximately every hour.  

VA treatment records throughout the period on appeal reflect symptoms consistent with those noted upon examination.  The Veteran complained of back pain and was treated with acupuncture and trigger point injections.  She further reported that her back went out two to three times per month and required bedrest before she could resume normal activities; she indicated that she no longer sought treatment during such episodes because she knew how to treat them herself.  

Upon review, the Board finds that a disability rating in excess of 20 percent for lumbar strain with DDD cannot be granted.  In that regard, the Board notes that the Veteran's ranges of motion during the period on appeal were, at worst, forward flexion to 45 degrees and a combined range of motion of 145 degrees.  Neither ankylosis nor muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis were present.  Even considering the Veteran's reports regarding flare-ups, and pain on repetition, the evidence does not reflect that her symptoms were severe enough to warrant an increased rating under the Spinal Formula.  The Board also notes the contentions of the Veteran's representative that the Veteran should, instead, be rated under the IVDS Formula based on incapacitating episodes.  Upon review, however, the Board finds that, while the Veteran's rating has been assigned under Diagnostic Code 5243, the record does not contain a diagnosis of IVDS and both VA examinations were negative for IVDS.  Furthermore, while the Veteran reported that she used bedrest to treat her flare-ups, there is no indication that such bedrest was prescribed by a physician, as required by the IVDS Formula.  Accordingly, the Board cannot find that a disability rating in excess of 20 percent is warranted.  

The Board acknowledges that the Veteran reported the occasional use of a cane due to her back disability.  Although the use of a cane is not contemplated under the rating criteria, the symptoms corrected/alleviated by the use of the cane are addressed, and the Veteran's medical treatment records and VA examinations describe the level of her disability when she is not using a cane and, as noted above, those symptoms are contemplated under the ratings criteria.  See Jones, 26 Vet. App. 56 (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  

Hallux Valgus

The Veteran's bilateral hallux valgus is currently rated as 10 percent disabling for each foot pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5280 provides for a maximum 10 percent schedular rating when the metatarsal head has been resected or when hallux valgus is severe, if equivalent to the amputation of the great toe. 

As relevant to this case, 38 C.F.R. § 4.71a, Diagnostic Code 5277 provides instruction for rating bilateral weak foot, and provides that such should be rated based on the underlying condition and that a minimum rating of 10 percent should be assigned.  

The Veteran first underwent VA examination in connection with this claim in October 2013.  The examiner diagnosed hallux valgus with severe symptoms, and indicated that a metatarsal osteotomy had been performed and was equivalent to metatarsal head resection.  No metatarsalgia, hammer toes, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries were noted.  The examiner also diagnosed bilateral week foot, and stated that the Veteran experienced weakness of the great toes weekly, especially if she was on her feet a lot.  Surgical scars were present, but were not painful or unstable, or of a total area greater than six square inches.  The examiner opined that weakness could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time, and that the Veteran was limited in prolonged standing.  The Veteran reported experiencing flare-ups 12 times per year and lasting for two to three hours, with increased pain, burning, and stiffness.  In November 2014, a VA examiner opined that the decreased sensation the Veteran felt in the feet and toes was at least as likely as not related to the surgical site for the hallux valgus repairs.  

The Veteran next underwent VA examination in connection with this claim in September 2015.  She reported a burning pain on the soles of the feet, and stated that she took medication and used topical cream to manage the pain.  She did not report flare-ups, but was limited in standing and walking.  The Veteran did not have flat feet.  Mild or moderate symptoms were noted in the right foot, and no left foot symptoms were present upon examination, although the Veteran noted that she had intermittent pain.  The examiner opined that there was no functional loss in the left extremity, but there was functional loss in the right due to pain on weight-bearing.  The examiner further opined that the functional impact of the condition was difficulty with prolonged standing or walking.  

Upon review, the Board finds that disability ratings in excess of 10 percent cannot be assigned for the Veteran's bilateral hallux valgus.  In that regard, these ratings are the maximum ratings available under Diagnostic Code 5280, and the evidence does not demonstrate that any other diagnostic code is applicable.  While the Veteran's representative has asserted that an additional rating should be assigned under Diagnostic Code 5277 for bilateral weak foot, the Board notes that that code provides that the symptoms should be rated under the underlying condition, here, hallux valgus, and assigned a minimum rating of 10 percent, as here.  The Veteran's representative has also asserted that the disability should be rated under Diagnostic Code 5276 for acquired flatfoot.  The Veteran is service connected for hallux valgus, a condition which has its own diagnostic code - Diagnostic Code 5278.  The Veteran is not service-connected for pes planus and Diagnostic Code 5278 is the appropriate diagnostic code for rating the service-connected disability.  Even if Diagnostic Code 5276 was considered it would not result in an increased rating as the symptomatology associated with the service-connected hallux valgus is not akin to severe flatfoot.  Severe flatfoot and severe hallux valgus are not the same thing, and do not represent the same level of disability.  If they were equally disabling, the Rating Schedule would not assign them different disability percentages.  See 38 C.F.R. § 4.1.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  The Board finds there are no other symptoms which should be addressed by a separately-assigned disability rating.  To the extent that decreased sensation was noted in the feet, there is no indication of record that this causes additional functional impairment or is indicative of a nerve impairment.  As the Veteran is receiving the maximum schedular ratings for hallux valgus, and as there is no indication that any other diagnostic code applies, the Board finds that entitlement to a disability rating in excess of 10 percent each for right and left hallux valgus is not warranted.

Neither the Veteran nor her representative has raised any other issues with respect to the increased ratings claims, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

TDIU

The Veteran has asserted that her service-connected disabilities make her unemployable, despite the fact that she currently works full-time.  In that regard, she contends that her current employment is marginal or sheltered in nature, and that she would not be able to obtain employment that did not provide significant accommodations to her disability.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow "substantially gainful employment" as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

In this case, the Veteran meets the schedular criteria for TDIU during the period on appeal.  The Veteran does not assert that she was unemployed during this period, but rather argues such employment was not "substantially gainful" employment, as is contemplated by 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(a) establishes that "substantially gainful employment" is different from "marginal employment," and that a veteran is not required to show that she is "100 percent unemployable" in order to warrant TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  While "marginal employment" is generally deemed to exist when a veteran's earned annual income does not exceed the poverty threshold established by the U.S. Department of Commerce, it may also be found on a factual basis when there are factors such as a family business or "sheltered workshop."  38 C.F.R. § 4.16(a).

The term sheltered workshop is also not defined in the regulation applicable to TDIU.  However, the Board observes that the Wage and Hour Division of the United States Department of Labor uses the terms sheltered workshop and work center interchangeably to mean a place that has "historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities."  Department of Labor, Wage & Hour Division, available at http://www.dol.gov/whd/FOH/ch64/64k00.htm (last accessed June 19, 2017).
After a review of the evidence of record, the Board determines that a TDIU is not warranted, as the evidence demonstrates that the Veteran was engaged in "substantially gainful employment" throughout the period on appeal.  The evidence does not reflect that this employment would qualify as a sheltered work environment.  

The evidence demonstrates the Veteran has a college education and a career as an accountant.  Throughout the period on appeal, she has worked full-time in a clerical, sedentary setting in a VA office.  Preliminary, the Board notes that the Veteran's employment cannot be considered marginal on an income basis, as her income exceeded the Department of Commerce poverty thresholds during the period on appeal.  United States Department of Commerce, United States Census Bureau, Poverty Thresholds, available at https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html (last accessed June 19, 2017).

The Veteran further asserts that, because she is often late to work or takes sick leave due to pain or medical appointments, she is provided accommodations that make such employment equivalent to sheltered employment.  Upon review, the record provides no indication that these are special accommodations in that they would not be provided to other employees of similar status.  In that regard, in a September 2014 VA Form 21-4192 Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's employer indicated that the Veteran worked eight hours per day for a total of 40 hours per week, and did not report that any concessions were made to the Veteran by reason of disability.  Another VA Form 21-4192 was completed in June 2016, and the Veteran's employer did indicate that the Veteran had made a request for reasonable accommodations, specifically flexible work hours, but that sufficient medical certification had not been submitted and such accommodations had not yet been granted.  

The Board notes the Veteran's statement regarding her reluctance to take a more challenging and lucrative job elsewhere, her concerns regarding her promotion potential, and her assertions that she would like to be able to take more sick leave when she does not feel well or when she has a medical appointment.  Based on the evidence of record, however, the Board cannot find that the Veteran's full-time employment as a professional accountant for the federal government can be considered akin to sheltered employment and thus considered marginal.  The Veteran still continues to complete the essential functions of her job.  There is no evidence that the Veteran is of such inability to perform her job functions that she is on the verge of termination.  The Veteran is employed full-time in a substantially gainful occupation and she has maintained that employment despite the symptoms of her service-connected disabilities.

Accordingly, the Board finds that the most probative evidence of record satisfactorily demonstrates that the Veteran is capable of maintaining, and does maintain, substantially gainful employment.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56. 





















      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating of 50 percent, but no higher, for PTSD with depressive disorder is granted.  

Entitlement to a disability rating in excess of 30 percent for cervical dysplasia, status post total hysterectomy, is denied.

Entitlement to a disability rating in excess of 20 percent for lumbar strain with DDD is denied.  

Entitlement to a disability rating in excess of 10 percent for right hallux valgus is denied.

Entitlement to a disability rating in excess of 10 percent for left hallux valgus is denied.

Entitlement to a TDIU is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


